Citation Nr: 1731471	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  11-00 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder (MDD) and posttraumatic stress disorder (PTSD), to include as secondary to a service-connected kidney disability.

REPRESENTATION

Appellant represented by:	Veronica Lira, Agent


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel






INTRODUCTION

The Veteran had active military service from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This matter was previously before the Board in December 2013, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action. 


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

The Veteran has asserted that he has a psychiatric disability as a result of his active service.  Specifically, the Veteran has asserted that he has an acquired psychiatric disability as a result of personal trauma experienced while serving in the Army during the Vietnam War.

The Board notes the Veteran has recently been granted service connection for polycystic kidney disease.  In an August 2016 statement, the Veteran reported that his experience with his kidney disability, and the treatment of others towards him in service as a result of that disability, was very traumatizing.  

Based on the grant of service connection for the Veteran's kidney disability and the statements regarding the potential connection between that disability his mental health disability, the Board finds that an additional opinion is warranted as to whether the Veteran's acquired psychiatric disability, to include MDD, was caused or chronically worsened by his service-connected kidney disability.

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Return the file to the VA examiner who conducted the June 2016 examination for an addendum opinion.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Based on a review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent or better probability) that any currently present psychiatric disability was caused or aggravated by the Veteran's service-connected kidney disability.

The rationale for all opinions expressed must be provided.  

If the June 2016 VA examiner is unavailable, forward the claims file to anther VA examiner with sufficient expertise to provide the requested opinions.  Another examination of the Veteran should only be conducted if the examiner providing the requested opinions deems it necessary.

3.  Confirm that any VA examination reports and medical opinions provided comport with this remand and undertake any additional development determined to be warranted.  

4. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for a response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




